Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 1/15/2020.

The application has been amended as follows: 


IN THE CLAIMS:


 Cancel claims 1-20 without prejudice or disclaimer.
 
21. (New)    A composition for recovering skin barrier function or moisturizing skin in a human, which comprises 0.01 wt. % -100 wt. % of green tea water based on the total weight of the composition, wherein the composition comprises 0.0001 wt. % or less of catechins based on the total weight of the composition and wherein the green tea water is a water extract of a tea juice of raw green tea leaves steamed to inactivate enzymes.
22. (New) The composition according to claim 21, wherein the composition is a cosmetic or pharmaceutical composition.
23. (New) The composition according to claim 21, wherein the green tea water promotes differentiation of keratinocytes.
24. (New) The composition according to claim 21, wherein the inactivated enzyme is polyphenol oxidase.
25. (New) The composition according to claim 21, wherein the green tea water is partially obtained by removing catechins in the raw green tea leaf by adsorbing catechins followed by filtering.
26. (New) A method for preparing the catechins free green tea water according to claim 21, which comprises:
obtaining a green tea juice by steaming raw green tea leaf, thereby inactivating enzymes, and juice-extracting the same; and
obtaining a catechins free green tea water by removing catechins from the extracted green tea juice to produce the composition of claim 21.
 
27. (New) The method for preparing the catechins free green tea water according to claim 26, wherein the removing of catechins comprises:
a deodorization and decoloration step of adsorbing ingredients causing offensive odor generation and discoloration comprising catechins from the extracted green tea juice; and
a filtration step of filtering the green tea juice that has passed through the deodorization and decoloration step through a filter, thereby removing the adsorbed ingredients causing offensive odor generation and discoloration comprising catechins and residual solids to produce the composition of claim 21.
 
28. (New) The method for preparing the catechins free green tea water according to claim 27, wherein the deodorization and decoloration step comprises adsorbing the ingredients causing offensive odor generation and discoloration comprising catechins with one or more of diatomaceous earth and activated carbon.
 
29. (New) The method for preparing the catechins free green tea water according to claim 27, wherein the ingredients causing offensive odor generation and discoloration comprise chlorophyll.
 
30. (New) The method for preparing the catechins free green tea water according to claim 26, wherein, in the obtaining of the green tea juice, the steaming is performed at 90 ºC -110 ºC for 0.1 minutes- 3 minutes.
 
31. (New) The method for preparing the catechins free green tea water according to claim 26, wherein the inactivated enzyme is polyphenol oxidase.
 
32. (New) A method for recovering skin barrier function or moisturizing skin in a human, comprising administering the catechins free green tea water according to claim 21 to a human in need thereof.
 
 

The following is an examiner’s statement of reasons for allowance:     in view of applicant’s arguments and after having a pre-appeal conference on this case, it has been decided that the case is hereby allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655